DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 of the currently examined application (17/019,875) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  of U.S. Patent 10,776,981. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/019,875: “A method for animating a single image of a human body and applying effects, the method comprising: providing, by a computing device, a database of motions; receiving, by the computing device, an input image, the input image including a body of a person; receiving, by the computing device, a user input, the user input including a motion selected from the database of motions; segmenting, by the computing device, the input image into a body portion and a background portion, …and displaying, by the computing device, the generated video.”, though it is a slight variation from claim 1 of U.S. Patent 10,776,981: “A method for animating a single image of a human body and applying effects, the method comprising: providing, by a computing device, a database of motions; receiving, by the computing device, an input image, the input image including a body of a person; receiving, by the computing device, a user input, the user input including a motion selected from the database of motions; segmenting, by the computing device, the input image into a body portion and a background portion…and displaying, by the computing device, the generated video.“, is similar in scope and would provide analogous segmentation of video captured body motions and generation of visual body motion effects. Table I listed below is provided to show which claims in the current application 17/019,875 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 10,776,981. 


TABLE 1
Current Application: 17/019,875
Claims  1,     2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20
U.S. Patent: 10,776,981 
Claims  1&8, 2, 3, 4, 5, 6, 9, 10, 1, 1, 12, 14, 15, 16, 17, 19, 20, 12, 12, 22


TABLE II
Current Application: 17/019,875 (Claim 1)
U.S. Patent: 10,776,981 (Claims 1&8)
1.A method for animating a single image of a human body and applying effects, the method comprising: 
providing, by a computing device, a database of motions; 
receiving, by the computing device, an input image, the input image including a body of a person;

1.A method for animating a single image of a human body and applying effects, the method comprising: 
providing, by a computing device, a database of motions;  
receiving, by the computing device, an input image, the input image including a body of a person;
receiving, by the computing device, a user input, the user input including a motion selected from the database of motions; segmenting, by the computing device, the input image into a body portion and a background portion, wherein the body portion includes pixels of the input image, the pixels corresponding to the body of the person; fitting the body portion to a hair model;

receiving, by the computing device, a user input, the user input including a motion selected from the database of motions;  
segmenting, by the computing device, the input image into a body portion and a background portion, wherein the body portion includes pixels of the input image, the pixels corresponding to the body of the person;
generating, by the computing device and based on the body portion and the selected motion, a video featuring the body of the person repeating the selected motion, wherein the generating the video includes: 












detecting positions of key points associated with a head of the person in a frame of the video; generating, based on the positions of the key points and the hair model, an image of hair of the person; and inserting the image of the hair in the frame; and

generating, by the computing device and based on the body portion and the selected motion, a video featuring the body of the person repeating the selected motion, wherein the generating the video includes: generating an image of the body of a person adopting at least one pose from the selected motion;  generating, based on the background portion and the image, a frame; and modifying the frame by applying one or more visual effects, wherein the one or more visual effects include an illumination effect, a background substitution, a clothes substitution, and an 
insertion of an ambient object;  and

8. The method of claim 1, further comprising: prior to generating the video: fitting the body portion to a hair model;  while generating the video: detecting positions of key points associated with a head of the person in a frame of the video;  generating, based on the positions of the key points and the hair model, an image of hair of the person;  and inserting the image of the hair in the frame. 

displaying, by the computing device, the generated video.
	
displaying, by the computing device, the generated video. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to detection of body positions and motion in frames of video.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649